Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-13-2007

Rodenbaugh v. Cararco
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2066




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Rodenbaugh v. Cararco" (2007). 2007 Decisions. Paper 596.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/596


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-329                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-2066
                                   ________________

                              DAPHNE RODENBAUGH

                                           Appellant

                                             v.

                              FRANCES CARARCO
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                           (M.D. Pa. Civ. No. 06-cv-02383)
                     District Judge: Honorable James M. Munley
                     ____________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
       or Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 2, 2007

             Before: BARRY, AMBRO and FISHER, CIRCUIT JUDGES.

                               (Filed: August 13, 2007 )
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Daphne Rodenbaugh appeals pro se from the District Court’s orders denying her

leave to proceed in forma pauperis (“IFP”) and dismissing her complaint for failure to pay
the filing fee. We have jurisdiction pursuant to 28 U.S.C. § 1291, see Redmond v. Gill,

352 F.3d 801, 803 (3d Cir. 2003), and review the District Court’s rulings for abuse of

discretion, see United States v. Holiday, 436 F.2d 1079, 1079 (3d Cir. 1971). Because the

District Court’s failure to explain the basis for its IFP denial prevents us from conducting

that review, we will vacate and remand for further proceedings.

       In this Circuit, IFP determinations are made solely on the basis of indigence,

without regard to the potential merit of a complaint. See Deutsch v. United States, 67

F.3d 1080, 1084 n.5 (3d Cir. 1995); Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir.

1990). We have, however, left open the possibility that “‘extreme circumstances’ might

justify denying an otherwise [financially] qualified affiant leave to proceed [IFP],”

although “we have not delineated the circumstances that might be sufficiently ‘extreme’

to justify denial[.]” Deutsch, 67 F.3d at 1084 n.1.

       In this case, Rodenbaugh’s IFP affidavit states that her monthly income exceeds

her monthly expenses only by approximately $70. It further states that she has

approximately $1,800 in three bank accounts (although she later asserted in her motion

for reconsideration that $1,600 of that amount is “set aside” for car and car insurance

payments). The District Court’s filing fee is $350.

       The District Court, with no explanation, entered an order denying IFP status and

directing Rodenbaugh to pay the filing fee. When Rodenbaugh moved for re-

consideration, the District Court denied that motion, again with no explanation why it had



                                             2
denied IFP status. Finally, after Rodenbaugh failed to pay the filing fee by the specified

date, the District Court entered its final order dismissing her complaint, once again

providing no explanation why it had denied IFP status.

       Unfortunately, the District Court’s failure to provide any explanation of its

rationale for denying IFP status prevents us from determining the basis on which it

exercised its discretion. The District Court may, for example, have determined that

Rodenbaugh is financially ineligible for IFP status. Alternatively, the District Court may

have believed that some other factor constituted an “exceptional circumstance”

warranting the denial of IFP status for non-financial reasons. We also cannot exclude the

possibility that the District Court denied IFP status for some other reason, and express no

opinion on the merits of these or any other issues. We note them merely to point out that

the District Court’s orders leave us with no way of knowing the basis for its decision.1

       Accordingly, we will vacate the District Court’s judgment and remand for further

proceedings consistent with this opinion.




       1
        We also note that Rodenbaugh, as a non-prisoner, is not subject to § 1915(g), and
that § 1915(e)(2) sets forth grounds for dismissing a complaint after IFP status has been
granted, not for denying IFP status in the first place.

                                             3